I hardly think the evidence could be held to show any negligence on the part of Mr. Hill. But for the reasons stated in Mr. Justice Terrell's opinion in the case of Florida Motor Lines v. Ward, growing out of the same collision, and the writer's concurring opinion, I am inclined to the view that the weight and legal effect of the evidence shows that the sole proximate cause of the death of defendant in error's intestate was the negligence of the driver of the car in which Mr. Hill was riding, and that the judgment should therefore be reversed.